Citation Nr: 9917901	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from an 
April 1996 rating decision of the Atlanta, Georgia Regional 
Office (hereinafter the RO) which denied service connection 
for an acquired psychiatric disorder.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


REMAND

In reviewing the record, the Board notes that in a December 
1995 statement on appeal, the veteran reported that he was 
treated by "Dr. Frank Pratofiorito" at the Dublin, Georgia 
VA Medical Center in 1987.  He reported that he was given 
Hydroxyzine at that time.  Additionally, in a May 1996 
statement on appeal, the veteran indicated that he 
"returned" to the Dublin, Georgia VA Hospital in 1987 and 
was "sent to the psychiatric section".  The Board also 
observes that a December 1995 VA psychiatric examination 
report noted that the veteran had been followed by "Dr. 
Frank" at the Dublin, Georgia VA Outpatient Clinic.  

The Board notes that in November 1995, the RO requested 
treatment records from the Dublin, Georgia VA Medical Center 
from October 1, 1994, to the present.  However, the treatment 
records from such facility for the period beginning in 1987, 
have neither been requested nor incorporated into the record.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that the 
Board is deemed to have constructive knowledge of records 
generated by, or in the custody of, the VA.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  Given the nature of the 
veteran's contentions and in consideration of the Court's 
holding in Bell, the Board is of the view that an attempt 
should be made to obtain any VA treatment records of possible 
pertinence to the veteran's claim prior to resolving the 
issue raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should obtain all pertinent 
clinical documentation, which is not 
already of record, pertaining to 
treatment of the veteran at the Dublin, 
Georgia VA Medical Center from January 
1987 to the present.  Upon receipt of the 
requested information, it should be 
incorporated into the record.  

3.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



